Citation Nr: 0822211	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-24 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial evaluation in excess of 0 percent 
for hypertension.


ATTORNEY FOR THE BOARD

Jason Barlow, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1983 to 
November 2004.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which, impertinent part, granted service connection for 
hypertension, assigning a 0 percent rating, effective 
December 2004.  


FINDING OF FACT

The medical evidence demonstrates the veteran's hypertension 
is well-controlled on medication, and at no time since the 
effective date of the rating has the veteran's diastolic 
pressure been shown to be predominantly 100 or more, and/or 
the veteran's systolic pressure been shown to be 
predominantly 160 or more.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
hypertension have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.104 Diagnostic Code 7101 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In January 2005, the RO provided the veteran with notice with 
respect to the original service connection claim for 
hypertension.  The RO provided the appellant with general 
notice of the criteria for assigning disability ratings and 
effective dates in March 2006.  While the second notice was 
not provided prior to the initial adjudication of the 
original service connection claim in August 2005, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in supplemental statements of the case in 
February 2006 and September 2006, following the provision of 
notice.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a service connection 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in her 
possession that pertains to the claims.  However, VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate the increased rating claim for 
hypertension has not been satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

The Board finds that any notice errors did not affect the 
essential fairness of the adjudication of the increased 
rating claim for hypertension, as VA has obtained all 
relevant evidence, and as the appellant has demonstrated 
actual knowledge of what was necessary to substantiate the 
claim.  Id.  Specifically, the veteran submitted statements 
in August 2006 and on her VA examination in June 2005 
addressing the symptoms of her disability and how the 
disability affects her daily life.  She also described in her 
October 2005 Notice of Disagreement how her hypertension was 
treated and the possible consequences of non-treatment.  
These actions by the veteran indicate actual knowledge of the 
right to submit additional evidence and of the availability 
of additional process, as well as the evidence necessary to 
substantiate the claim.  As both actual knowledge of the 
veteran's procedural rights and the evidence necessary to 
substantiate the claim have been demonstrated, and she has 
had a meaningful opportunity to participate in the 
development of her claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  Furthermore, as 
discussed below, it appears that VA has obtained all relevant 
evidence.  Id. 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the hypertension disability.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file.  The 
veteran was offered an opportunity to testify before the 
Board, but declined.  The veteran contends that the RO 
improperly cited to a 2003 VA examination to reach its 
conclusion on the appropriate rating; however, the RO 
acknowledged the mistake and supplemented its conclusion with 
other evidence of record.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  Separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

The veteran's hypertension is rated as 0 percent disabling 
under 38 C.F.R. § 4.104, Diagnostic Code 7101, for 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension).  An evaluation of 10 percent is 
warranted when diastolic pressure is predominantly 100 or 
more, or systolic pressure predominantly 160 or more.  Ten 
percent also is the minimum evaluation for an individual with 
a history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  38 C.F.R. § 4.31 
(2007).

Note (1) to DC 7101 provides that: Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days. For purposes 
of this section, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.

Historically, the claimant's service records indicate 
systolic and diastolic blood pressure readings as follows: 
138/90 (September 1990), 140/94 (December 2000), 148/98 
(November 2001), 142/91 (December 2002), 142/98 (January 
2003) 153/95 (January 2004), 159/100 (June 2004), 147/93 
(June 2004) and 156/95 (September 2004).  

In October 2004, September 2004, and April 2005 the claimant 
had blood pressure readings of 146/101, 156/95, and 142/88 
respectively.  On June 15, 2005, the veteran underwent a 
compensation and pension examination for her hypertension.  
The claimant had her blood pressure taken in five minute 
intervals and had systolic and diastolic blood pressure 
readings were as follows: 146/96, 126/92, and 138/88.  This 
examination indicated she has taken medication as treatment 
for hypertension, including Norvasc and hydrochlorothiazide.  
More recent examinations from 2006 have produced readings of 
137/95 and 140/82.  

The medical evidence demonstrates that since the effective 
date of disability the veteran's diastolic pressure has only 
reached 100 once, in June 2004.  The veteran's systolic 
pressure has not reached 160.  

The Board has considered the statements of the veteran.  The 
veteran is competent as a lay person to report that on which 
she has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the veteran is not competent to offer a 
medical opinion as to the extent of her disabilities, as 
there is no evidence of record that she has specialized 
medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

This is an initial rating case, and the Board has considered 
whether "staged ratings" (i.e., difference percentage ratings 
for different periods of time, based on the facts found) are 
warranted.  Hart v. Mansfield, No. 05- 2424 (U.S. Vet. App. 
Nov. 19, 2007); Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the evidence shows no distinct periods of time since 
the rating became effective on December 1, 2004, during which 
the veteran's hypertension warranted a rating higher than 0 
percent because the veteran's diastolic pressure was not 
predominantly 100 or more, and her systolic pressure was not 
predominantly 160 or more.

Extraschedular

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).

The Board, however, is still obligated to consider all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

The veteran's hypertension has not been rendered unusual or 
exceptional in nature as to warrant referral of her case to 
the Director or Under Secretary for review. Specifically, the 
veteran has not had any frequent hospitalizations as a result 
of her hypertension; nor is it shown to markedly interfere 
with her employment.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating for 
hypertension is not warranted. 


ORDER

Entitlement to an initial evaluation in excess of 0 percent 
for hypertension is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


